Citation Nr: 1210629	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  10-45 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses provided at a private hospital during the period from January 16, 2010 to January 17, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from June 1943 to October 1945.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination made in February 2010 by the Department of Veterans Affairs (VA) Medical Center in Orlando, Florida, which denied payment or reimbursement of unauthorized medical expenses incurred at a private hospital in Florida, from January 16, 2010 to January 17, 2010.  

On his October 2010 VA Form 9, Substantive Appeal, the Veteran requested that a Board hearing be held at the RO.  In September 2011 correspondence, the RO informed the Veteran that his Board hearing had been scheduled for a date in November 2011.  The Veteran never appeared for this hearing and has not requested that any hearing be rescheduled.  Therefore, the Board deems that the Veteran has withdrawn his request for a hearing.  See 38 C.F.R. § 20.702 (2011).  


FINDING OF FACT

In November 2011 and March 2012, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to entitlement to payment or reimbursement for unauthorized medical expenses provided at a private hospital during the period from January 16, 2010 to January 17, 2010.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the claim of entitlement to payment or reimbursement for unauthorized medical expenses provided at a private hospital during the period from January 16, 2010 to January 17, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In written submissions dated in November 2011 and March 2012, the Veteran's representatives stated their intention to withdraw the Veteran's claim of entitlement to payment or reimbursement for unauthorized medical expenses provided at a private hospital during the period from January 16, 2010 to January 17, 2010.  No allegations of errors of fact or law, therefore, remain for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.  


ORDER

The appeal concerning the claim of entitlement to payment or reimbursement for unauthorized medical expenses provided at a private hospital during the period from January 16, 2010 to January 17, 2010, is dismissed.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


